Citation Nr: 0327348	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  96-16 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1971.  His claim initially came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a March 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa, which denied 
service connection for PTSD.  


REMAND

This case was previously before the Board.  In a September 
1997 remand, the Board explained that the record contained a 
diagnosis of PTSD but that the veteran's alleged stressors 
had not been verified.  As a result, the Board instructed the 
RO to contact the National Personnel Records Center (NPRC) in 
St. Louis Missouri, to obtain a copy of the veteran's service 
personnel records.  The RO was also instructed to contact the 
U.S. Marine Corps (USMC) and request a unit history for the 
unit to which the veteran was assigned.  Thereafter, the 
veteran was to be afforded a VA psychiatric examination to 
determine whether he suffered from PTSD based on a verified 
inservice stressor. 

The RO contacted the NPRC on several occasions to obtain the 
veteran's service information.  The NPRC notified the RO that 
the veteran's records could not be located.  In a December 
1998 letter, NPRC stated that it had discontinued all PTSD 
research on behalf of USMC veterans and that USMC 
Headquarters was now conducting research for USMC claimants.  
The letter then explained that the RO's request had been 
forwarded to the USMC Historical Center, Archives Center, in 
Washington, D.C.  

To date, however, no reply from the USMC Historical Center 
has been received.  Therefore, a remand is required to obtain 
the necessary information from the USMC Historical Center.  
Thereafter, the RO should schedule the veteran for a VA 
psychiatric examination to determine whether he suffers from 
PTSD as a result of an inservice stressor. 

The Board also notes that important procedural aspects of the 
law for veterans claiming compensation benefits have changed 
during the course of this appeal.  The Board is generally 
required to consider the Veterans Claims Assistance Act of 
2000 (VCAA) that became law in November 2000.  The VCAA 
provides that VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  In Holliday v. Principi, 14 Vet. 
App. 280 (2001), the Court held that the VCAA was potentially 
applicable to all claims pending on the date of enactment, 
citing Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Recently, however, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that Section 3A of the 
VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) did not apply retroactively, and 
overruled both Holliday and Karnas to the extent that they 
allowed for such retroactive application and to the extent 
they conflict with the Supreme Court's and the Federal 
Circuit Court's binding authority.  Kuzma v. Principi, No. 
03-7032 (Fed. Cir. Aug. 25, 2003).  The Board notes that this 
claim was filed prior to the November 2000 date of enactment 
of the VCAA.  However, to the extent that the Kuzma case may 
be distinguished from the instant case because of the 
finality of the Board decision in Kuzma at the time of the 
November 2000 VCAA enactment date and because the current 
claim is still pending before VA, the Board finds that the 
provisions of the VCAA are applicable to this pending appeal.  

Unfortunately, the record does not reflect that the veteran 
was notified of the VCAA.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the Court held that the failure by the BVA 
to enforce compliance with the requirements of 38 U.S.C.A. 
§ 5103(a) for the VA to inform a claimant of the information 
or evidence necessary to substantiate a claim, as well as to 
inform the claimant which evidence the VA will seek to 
provide and which evidence the claimant is to provide, is 
remandable error.  Clearly, the RO in this case did not 
provide the veteran with notice of the VCAA in connection 
with his claim.

While in theory, the Board has the authority to consider law 
not considered by the RO, a recent case from the Federal 
Circuit invalidated a portion of the VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 38 
U.S.C.A. § 5103.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In that case, the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which required the Board to provide the 
notice required by 38 U.S.C.A. § 5103(a) and provide a 
claimant not less than 30 days to respond to the notice, was 
invalid because it was contrary to 38 U.S.C.A. § 5103(b) 
which provided a claimant one year to submit evidence.  See 
also Paralyzed Veterans of America, et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir., September 22, 2003).  Therefore, the Board cannot 
notify the veteran of the provisions of the VCAA, including 
the division of responsibilities between the VA and the 
veteran in obtaining evidence necessary to substantiate his 
claim.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:


1.  In addition to the development 
requested below, the RO should consider 
the veteran's claim for service 
connection for PTSD under the VCAA.  In 
doing so, the RO should ensure that all 
notification and assistance requirements 
of the VCAA are satisfied, including 
notice to the veteran of the evidence 
necessary to substantiate his claims and 
the division of responsibility between 
the VA and the veteran in obtaining that 
evidence.  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and 
Paralyzed Veterans of America, et. al. v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir., 
September 22, 2003). 

2.  The RO should ascertain whether the 
veteran has been afforded additional 
treatment for PTSD at VA or private 
medical facilities since the date of the 
last records included in the claims file.  
The RO should then obtain copies of those 
records (with the appropriate 
authorization from the veteran) and 
associate them with the claims folder.

3.  The RO should review the file and 
prepare a summary of the claimed 
stressors.  This summary and a copy of 
the veteran's service documents should be 
sent to the USMC Historical Center, 
Archives Section, Building 58, Washington 
Navy Yard, Washington, D.C.  The 
Historical Center should be provided with 
a copy of any information obtained above, 
and should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors, including a unit history for 
the unit to which the veteran was 
assigned.

4.  Following the receipt of a response 
from the USMC Historical Center, the RO 
must prepare a report detailing the 
nature of any stressor which that agency 
has determined is established by the 
record.  If any stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.

5.  After completing the above actions 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders that may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing 
including PTSD sub scales.  Regarding the 
claim for PTSD, the RO must provide the 
examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO. The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



	                  
_________________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



